Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because “the fastener is obtained by bending a metal sheet” should be --the fastener is formed by bending a metal sheet--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-10 - are rejected under 35 U.S.C. 103 as being unpatentable over Turner (9,750,340) in view of Lou-Hao (6,694,897) and Leng (8,181,579). 
1.	Turner discloses a plastic composite board (Fig. 15 shows a composite board because it comprises board components), comprising:

the lower board supports the upper board at least because the lower board is below the upper board, 
the upper board comprises a panel, 
the periphery of the panel sinks downward to define a horizontal step surface (428),
the fastener comprises a buckle groove, an inner side of the buckle groove defines an opening (the opening in which the board is disposed), the buckle groove surrounds side (side, peripheral) portions of the upper board and the lower board to fixedly clamp the upper board and the lower board together (while Fig. 13 does not show the details of the connection between the frame tube and board 522 of Fig. 15, Fig. 15 shows the upper and lower boards going to the board edge, so they are therefore clamped by the frame tube as claimed), and
an upper wall of the buckle groove abuts the horizontal step surface (Fig. 13).
Turner does not disclose the upper board comprises a downward edge disposed on a periphery of the panel, the downward edge extends downward from an outer edge of the horizontal step surface, and, a top surface of the fastener lower than a top surface of the upper board.
Lou-Hao (Fig. 5) discloses an upper board (12) comprises a downward edge (98) disposed on a periphery of a panel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Turner to have an upper board peripheral downward edge, the downward edge of Turner in view of Lou-Hao extending downward from an outer edge of the horizontal step surface because Turner teaches a flush top, for a more rigid board due to adding an edge fold like Lou-Hao 98. 
lower, than a top surface of the upper board. Leng (Fig. 5) teaches a fastener (631) top surface (the upper bend) is lower than a top surface of an upper board (3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the fastener top surface to be lower than a top surface of the upper board instead of flush to create a visually appealing table edge reveal for aesthetics. 

2.	Turner in view of Lou-Hao and Leng discloses the plastic composite board according to claim 1, Turner further teaching wherein:
the fastener further comprises an upper press edge (peu), a side block edge (sbe), a lower press edge (pel), and a vertical edge (ev) connected in series, the upper press edge, the side block edge, and the lower press edge arranged to define the buckle groove. Regarding the limitation reciting the fastener formed by bending a metal sheet, such is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim have the same final structure. Turner does not expressly disclose the frame is metal. Leng discloses that it is old in the art to make a frame metal (col. 1, line 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the frame to be metal for strength. 

    PNG
    media_image1.png
    177
    144
    media_image1.png
    Greyscale

Annotated Fig. 13 (Turner)

3.	Turner does not disclose the vertical edge lower end curls inward to define a curled edge. Leng (Fig. 7) discloses a vertical edge lower end curls inward to define a curled edge (65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Turner vertical edge lower end to curl inward to define a curled edge (by eliminating the frame tube 432 bottom wall and bottom half of wall 436) to add to the strength of the edge. 

4.	Turner in view of Lou-Hao and Leng discloses the plastic composite board according to claim 1, Turner teaching the fastener further comprises a bottom support frame (432) connected to a lower end of the buckle groove. Regarding the limitation reciting the fastener formed by bending a metal sheet, such is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim have the same final structure. Turner does not expressly disclose the frame is metal. Leng discloses that it is old in the art to make a frame metal (col. 1, line 42). It would have been 

5.	Turner in view of Lou-Hao and Leng discloses the plastic composite board according to claim 4, Turner teaching the fastener further comprises an upper press edge (peu), an outer block edge (sbe and bel), a lower bottom edge (elb), an inner block edge (ev), and a lower press edge (pel) connected in series,
the outer block edge, the lower bottom edge, the inner block edge, and the lower press edge are arranged to define the bottom support frame (they define the square),
 the upper press edge abuts the horizontal step surface (Turner Fig. 13), and
the lower press edge abuts the lower board (Turner Fig. 13).
Turner does not disclose a connection edge as the final edge in the series, the connection edge abutting the outer block edge. Leng (Fig. 4) discloses a connection edge (ec) abutting an outer block edge (beo). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Turner to have a connection edge as the final edge in the series (to add an upwardly extending connection edge at the right end of pel by, for example, making the frame similar to a bent sheet), the connection edge abutting the outer block edge (abutting segment sbe of the outer block edge) for the added strength advantage provided by a bent sheet type frame member.  

    PNG
    media_image2.png
    157
    220
    media_image2.png
    Greyscale

Annotated Fig. 4 (Leng)

the fastener further comprises a bottom support frame (pel, bel, elb, ev), a side block edge (sbe) extending vertically upward from an outer end of a top surface of the bottom support frame, and an upper press edge (peu) extending horizontally inward from a top end of the side block edge,
the top surface of the bottom support frame, the side block edge, and the upper press edge are arranged to define the buckle groove,
the upper press edge abuts the horizontal step surface, and
the top surface of the bottom support frame abuts the lower board.
Turner does not expressly disclose the fastener is an aluminum member. Leng discloses a fastener is an aluminum member (col. 1, line 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Turner frame to be aluminum for strength.

7.	Turner does not disclose an inner side of a lower portion of the bottom support frame comprises a guide angle, and a width of a bottom surface of the bottom support frame is smaller than a width of the horizontal step surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Turner to have an inner side of a lower portion of the bottom support frame comprises a guide angle, and a width of a bottom surface of the bottom support frame is smaller than a width of the horizontal step surface (to chamfer the Turner bottom support inner corner) for a more sleek, trim and stylish frame appearance. 

9.	Turner does not disclose a lower board periphery comprises a reinforcing edge horizontally disposed that supports a lower end of the horizontal step surface of the panel. Lou-Hao 

10.	Turner in view of Lou-Hao and Leng discloses the plastic composite board according to claim 1, Lou-Hao (Fig. 5) further teaching a lower board upward edge (100) connected to a periphery of the lower board, and the upward edge abuts downward edge (40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Turner to have a lower board upward edge connected to a periphery of the Turner lower board for a more rigid board due to adding an edge fold like Lou-Hao 100. Turner lower board 525 is not disclosed as comprising a honeycomb-shaped board. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Turner lower board to comprise a honeycomb-shaped board for added rigidity.

Claim 8 – is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Lou-Hao and Leng and in further view of Gevaert (5,173,348). 
Turner does not disclose an inner end of the top surface of the bottom support frame extends horizontally inward to define a support board. Gevaert (Fig. 6) discloses an inner end of a top surface of the bottom support frame (18b, 22, and 18) extends horizontally inward to define a support board (18). .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shwayder (2,981,579), Fig. 2, discloses a vertical edge (20) lower end curls inward to define a curled edge (21).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633